PRESENT: Kinser, C.J., Millette, Mims, McClanahan, JJ., and
Lacy, S.J.

MICHAEL R. SHEBELSKIE, ET AL.
                                              OPINION BY
v.   Record No. 130503             CHIEF JUSTICE CYNTHIA D. KINSER
                                           January 10, 2014
LARRY E. BROWN

          FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                    Margaret P. Spencer, Judge

     Michael R. Shebelskie and William H. Wright, Jr., both of

whom are licensed to practice law in the Commonwealth, appeal

the circuit court's judgment sanctioning them pursuant to Code

§ 8.01-271.1.    We conclude that Shebelskie did not violate Code

§ 8.01-271.1 because he neither signed the "Brief in Response to

Show Cause Order" (Show Cause Response Brief) nor made a motion

under the terms of that statute.    Likewise, we conclude that

Wright did not violate the statute because he could have formed,

after reasonable inquiry, the belief that the Show Cause

Response Brief and the arguments set forth therein were

warranted under existing law.   Thus, the circuit court abused

its discretion, and we will reverse its judgment.

                     I.   FACTS AND PROCEEDINGS

     Shebelskie and Wright represented Betty G. Brown in a suit

filed in the Circuit Court of the City of Richmond by her ex-

husband Larry E. Brown, seeking partition and judicial sale of
real property located in the City of Richmond. 1   After extensive

litigation concerning the sale of the property, the circuit

court confirmed the sale pursuant to a 2008 real estate purchase

contract (the Contract).   Subsequently, the purchasers,

intervening in the partition suit, filed a joint motion with

Betty asking the circuit court to approve assignment of the

Contract to Betty.   In an order dated April 26, 2011, the

circuit court granted the motion and directed Betty to close on

the purchase of the property no later than May 5, 2011.    Among

other things, the April order stated: "[Betty] is to pay all

costs and attorneys' fees incurred by [Larry] for this matter,

including costs and expenses and fees for the April 25, 2011 and

April 26, 2011 hearings, and an additional $12,500." 2

     The following day, Wright asked Larry's counsel the amount

of attorney fees and costs incurred for the April 25 and April

26 hearings.   Larry's counsel responded that the total amount




     1
       The parties were divorced pursuant to a "Final Judgment of
Dissolution of Marriage" entered in the State of Florida.
     2
       The hearings on April 25th and 26th concerned the joint
motion to assign the Contract.
       While the assignment of the Contract and sale of the real
property were pending, Betty offered to relieve Larry of his
obligation to make a monthly temporary alimony payment required
by their final divorce judgment in the State of Florida. The
circuit court rejected the offer and instead ordered Betty to
pay the sum of $12,500 to Larry.
                                 2
was $3,815.50. 3   Betty closed on the real property on May 5 in

accordance with the terms of the April order but did not submit

any payment to Larry at that time.

     Following the closing on the real property, Wright

suggested to Larry's counsel that the attorney fees and costs

due under the April order, including the $12,500, be offset from

money owed by Larry to Betty in connection with their divorce.

Larry rejected the proposal, stating that he "prefer[red]

compliance with the [April order]."    About two weeks later, in

the absence of any payment from Betty, Larry filed a motion for

the issuance of a rule to show cause as to why Betty should not

be held in contempt for failure to pay the attorney fees, costs,

and the $12,500 according to the April order.    On August 1,

2011, the circuit court issued a rule to show cause and ordered

Betty to appear in court to explain why she should not be held

in contempt.

     In the Show Cause Response Brief signed by Wright, he

argued, on behalf of Betty, that the April order was "not yet

final, making it unclear that [Betty] ha[d] any current

obligation to pay."    Citing Winn v. Winn, 218 Va. 8, 235 S.E.2d
307 (1977), Wright stated that contempt only lies for failing to

comply with an order's definite terms and that the order must

     3
       Larry claimed attorney fees and costs from the date of
Betty's motion to assign the Contract, not just for the hearings
on April 25 and April 26.
                                  3
contain an express command rather than an implied one.

According to Wright, the April order did not "set any deadline

for payment and [said] nothing whatever about the manner in

which the payment [was] to be made."    Wright contended that

Betty's proposal to offset the amounts due under the April order

from sums Larry owed to her was simply a different manner of

payment and was consistent with the April order.    Moreover,

Wright argued, the order failed to specify the total amount due.

     At an August 25, 2011 hearing on the rule to show cause,

Shebelskie argued, on behalf of Betty, that the April order

specified neither a "particular date" by which Betty had to pay,

nor "a dollar amount" due. 4   Shebelskie pointed out that Betty

had discussed the amount and method of payment with Larry,

making clear that she was not simply ignoring the April order.

Shebelskie also contended that because the April order lacked

specificity with respect to the date due and the amount owed, it

was an interlocutory order for which there was no current

obligation to pay.   In conclusion, Shebelskie argued that for

contempt to lie, "[t]he order must obviously be a present

obligation that's clear and definite.    Here, we don't have that


     4
       Prior to the hearing on the rule to show cause, Betty paid
Larry the $12,500 required by the April order, plus the
$3,815.50 in attorney fees and costs claimed by Larry's counsel,
and asked in a pleading signed by Wright that the circuit court
declare the issue of contempt moot. At the hearing, the circuit
court rejected Betty's request.
                                  4
because we didn't have the attorney's fees amount quantified, a

date certain to pay, nor was it a final judgment."

     In response, the circuit court stated:

          The [c]ourt finds the argument that there is
          no requirement to comply with interlocutory
          orders . . . at best novel and interesting,
          at worst a possible violation of [Code §]
          8.01-271. . . . [T]his [c]ourt has never
          heard the argument from any attorney that
          the fact an order is preliminary [means]
          there's no requirement to comply with it.
          I'm going to take this matter under
          [advisement] because there's a possible
          [Code §] 8.01-271 violation.

     The following day, Shebelskie sent the circuit court a

letter, citing authorities to "establish the good faith basis of

[Betty's] position."   In the letter, Shebelskie disavowed

claiming "that no interlocutory order is enforceable by

contempt."   Instead, Shebelskie stated that the argument was

that the April order was not enforceable by contempt because it

failed to specify the amount owed and the date due and thus

lacked "definite terms as to the duties."   Absent these

specifications, Shebelskie contended, the April order was "a

general damages award that becomes due upon entry of a final

order."

     On November 7, 2011, the circuit court entered an order

that exonerated Betty of contempt because she had paid Larry.

The court found, however, that Betty's



                                 5
          counsel violated [Code] § 8.01-271.1 by
          arguing in August 2011 – both in writing and
          orally – that [Betty] did not have to comply
          with the April 2011 [o]rder because it did
          not state payment had to be in cash, did not
          set a date or deadline for payment, and was
          an interlocutory order.

The court concluded that the reasons asserted by Wright and

Shebelskie as to why Betty should not be held in contempt were

"neither well grounded in fact, nor warranted by existing law or

a good faith argument for the extension, modification, or

reversal of existing law, in violation of [Code] § 8.01-271.1."

The court ordered that "Defendant's counsel" pay Larry's costs

and attorney fees associated with compliance with the April

order, as well as those incurred in the contempt proceedings.

     Shebelskie and Wright, now represented by counsel, filed a

motion asking the circuit court to reconsider its finding that

they had violated Code § 8.01-271.1.   Concerned that the court

had misunderstood the argument they had made on behalf of Betty,

Shebelskie and Wright stressed that their argument was not that

Betty did not have to comply with the April order, but rather

that she could not be held in contempt because the April order

did not specify both an amount due and a payment date.

Shebelskie and Wright also pointed out that the court's November

order failed to identify the attorneys and the pleadings that

formed the basis of the court's finding of a Code § 8.01-271.1

violation.   They asserted that because the November order held

                                 6
"Defendant's counsel" in violation of Code § 8.01-271.1, it

improperly included non-signatory attorneys listed on pleadings

and attorneys who appeared on behalf of Betty but made no oral

motions.

     The circuit court denied the motion for rehearing in an

order dated November 28, 2011. 5   In November 2012, the circuit

court held a hearing to address both the amount of sanction to

be imposed and the contention that it was unclear which attorney

was the subject of the sanction.       Shebelskie and Wright argued

that Wright alone signed a pleading that fell within Code

§ 8.01-271.1.   They also asserted that neither attorney made an

oral motion but, instead, only presented oral arguments in

response to the show cause order.

     In a final order entered on December 12, 2012, the circuit

court held that the sanction was imposed against both Shebelskie

and Wright.   "These two attorneys," the court stated, "argued,

both in [the] Brief in Response to . . . Show Cause Order and at

the August 25, 2011 hearing, that [Betty] did not have to comply

with the [c]ourt's April 26, 2011 [o]rder for a number of

reasons."   Pursuant to Code § 8.01-271.1, the court imposed

sanctions in the amount of $12,605.33, the sum requested by


     5
        The circuit court withheld imposition of sanctions
pending an appeal to this Court. Because there was no final,
appealable order, this Court dismissed the appeal without
prejudice.
                                   7
Larry as the attorney fees and costs "associated with compliance

with the April 26, 2011 [o]rder."

     We granted this appeal.     Shebelskie and Wright assert that

the circuit court erred by finding that they violated Code

§ 8.01-271.1: (1) because Shebelskie was a "non-signatory

attorney who only presented oral argument"; (2) because the

court based its decision on arguments they did not make; and (3)

because their actual arguments on behalf of Betty were warranted

by existing law concerning contempt.

                           II.    ANALYSIS

     The relevant provisions of Code § 8.01-271.1 state that

"every pleading, written motion, and other paper" signed, as

well as every "oral motion made" by an attorney, "constitutes a

certificate" or "representation," respectively, that: (1) "to

the best of his knowledge, information and belief, formed after

reasonable inquiry, it is well grounded in fact and is warranted

by existing law or a good faith argument for the extension,

modification, or reversal of existing law"; and (2) "it is not

interposed for any improper purpose, such as to harass or to

cause unnecessary delay or needless increase in the cost of

litigation."   In addition, as to every "pleading, motion, or

other paper," the attorney's signature certifies that "he has

read the pleading, motion, or other paper."    Id.   If any

"pleading, motion, or other paper is signed or made in violation

                                   8
of this rule, the court, upon motion or upon its own initiative,

shall impose upon the person who signed the paper or made the

motion . . . an appropriate sanction."     Id.

     In reviewing a trial court's decision to impose a sanction

pursuant to the Code § 8.01-271.1, we apply an abuse of

discretion standard.    Gilmore v. Finn, 259 Va. 448, 466, 527
S.E.2d 426, 435 (2000).    Reviewing for an abuse of discretion

does not simply mean that a circuit court "may do whatever

pleases it."     Landrum v. Chippenham & Johnston-Willis Hosps.,

Inc., 282 Va. 346, 352, 717 S.E.2d 134, 137 (2011) (internal

quotation marks omitted).    Rather, "when a decision is

discretionary . . . . 'the court has a range of choice, and . .

. its decision will not be disturbed as long as it stays within

that range and is not influenced by any mistake of law.'"

Lawlor v. Commonwealth, 285 Va. 187, 212-13, 738 S.E.2d 847, 861

(2013) (quoting Landrum, 282 Va. at 352, 717 S.E.2d at 137).

     There are

          "three principal ways" by which a court
          abuses its discretion: "when a relevant
          factor that should have been given
          significant weight is not considered; when
          an irrelevant or improper factor is
          considered and given significant weight; and
          when all proper factors, and no improper
          ones, are considered, but the court, in
          weighing those factors, commits a clear
          error of judgment."




                                   9
Id. at 213, 738 S.E.2d at 861 (quoting Landrum, 282 Va. at 352,

717 S.E.2d at 137).    When the law "circumscribes the range of

choice available to a court in the exercise of its discretion[,]

[t]he abuse-of-discretion standard includes review to determine

that the discretion was not guided by erroneous legal

conclusions."   Id. (internal quotation marks omitted).      "Such an

error may occur when the court believes it lacks authority it

possesses, . . . when it believes the law requires something it

does not, . . . or when it fails to fulfill a condition

precedent that the law requires."      Id.   (citations omitted).

     In applying the abuse of discretion standard when reviewing

a sanction imposed under Code § 8.01-271.1, we employ "an

objective standard of reasonableness" to determine whether an

attorney, "after reasonable inquiry, could have formed a

reasonable belief that the pleading was warranted by existing

law or a good faith argument for the extension, modification, or

reversal of existing law."    Gilmore, 259 Va. at 466, 527 S.E.2d

at 435; accord Nedrich v. Jones, 245 Va. 465, 471-72, 429 S.E.2d
201, 204 (1993).    While the possibility of sanctions can

"protect litigants" from "unfounded factual and legal claims and

against the assertions of valid claims for improper purposes[,]

the threat of a sanction should not be used to stifle counsel in

advancing novel legal theories or asserting a client's rights in

a doubtful case."     Gilmore, 259 Va. at 466, 527 S.E.2d at 435.

                                  10
     Although the circuit court concluded that both Shebelskie

and Wright violated Code § 8.01-271.1 and held them jointly and

severally liable for the monetary sanction imposed, we will

address each attorney separately, beginning with Shebelskie.

                   A.   Sanction against Shebelskie

     Shebelskie claims that he neither signed a pleading nor

made a motion such that he could be sanctioned under Code

§ 8.01-271.1.     As Larry concedes, the Show Cause Response Brief

was signed by Wright alone and so cannot serve as a basis for

sanctioning Shebelskie.    With respect to the only other conduct

identified by the circuit court as being the subject of the

sanction, Shebelskie's oral argument at the August 2011 hearing,

that argument was not an "oral motion" under Code § 8.01-271.1.

     Absent ambiguity or an absurd result, ordinary principles

of statutory construction require us to construe the term

"motion" according to its plain meaning.     See Nolte v. MT Tech.

Enters., LLC, 284 Va. 80, 89-90, 726 S.E.2d 339, 344 (2012).       A

"motion" is a "written or oral application requesting a court to

make a specified ruling or order."     Black's Law Dictionary 1106

(9th ed. 2009).

     At the August 2011 hearing, Shebelskie presented argument

as to why Betty should not be held in contempt.       That argument,

however, was in response to Larry's motion for the issuance of a

rule to show cause and the circuit court's issuance of the rule.

                                  11
At the time of the hearing, Shebelskie had neither filed nor

made orally any motion under consideration by the court.     To

hold that Shebelskie's argument was nevertheless an "oral

motion" under Code § 8.01-271.1 would extend the word "motion"

beyond its plain meaning and would mean that any oral argument

is a "motion" under the statute.     The General Assembly chose the

word "motion" intentionally, and we will not construe the term

beyond its intended meaning to encompass an argument made in

response to an opposing party's motion. 6   See Kummer v. Donak,

282 Va. 301, 304, 715 S.E.2d 7, 9 (2011) ("This Court assumes

the legislature chose [its] words with care and is bound by

those words in construing the statute.").    Thus, the circuit

court was "influenced by [a] mistake of law" and therefore

abused its discretion by imposing a sanction against Shebelskie

under Code § 8.01-271.1.   Lawlor, 285 Va. at 213, 738 S.E.2d at

861 (internal quotation marks omitted).

                   B.   Sanction against Wright


     6
       On brief and in oral argument, Larry acknowledged that
Shebelskie's oral argument before the court at the August 2011
hearing did not constitute a "motion" under Code § 8.01-271.1.
Instead, Larry contends that the circuit court sanctioned
Shebelskie for the post-hearing letter to the circuit court that
he signed. That letter, however, was not the basis for the
court's decision to sanction Shebelskie. In its final order,
the circuit court specifically identified the Show Cause
Response Brief and the oral argument at the August hearing as
the bases for the imposition of sanctions. We will thus not
address whether the post-hearing letter qualifies as a
"pleading" or "other paper" under Code § 8.01-271.1.
                                12
     In light of our holding with regard to Shebelskie and the

fact that Wright also did not make any motions at the August

2011 hearing, our analysis now is limited to the question

whether the circuit court erred in finding that Wright violated

Code § 8.01-271.1 by presenting the arguments set forth in the

Show Cause Response Brief.

     The circuit court concluded that Wright violated the

statute by arguing in that written submission that Betty "did

not have to comply with the April 2011 Order because it did not

state payment had to be in cash, did not set a date or deadline

for payment, and was an interlocutory order."     At the August

hearing, the court again characterized Wright's argument as

being "that there is no requirement to comply with interlocutory

orders or preliminary orders."   In its November 2011 order, the

circuit court stated that Wright argued that the April 2011

order was interlocutory and Betty "did not have to comply with

it because it could not be appealed."   The court also stated:

"The [c]ourt has not yet received any legal authority supporting

the position that parties do not have to comply with court

orders [if they] are interlocutory, or do not state payment had

to be in cash, or do not set a date or deadline for payment."

     These findings misstate Wright's argument.    Wright never

contended that Betty did not have to comply with the April order



                                 13
because it was interlocutory. 7    Wright also never argued that an

order lacking an amount to be paid, a deadline for payment, or a

manner of payment did not have to be obeyed.     Rather, Wright

argued that an order lacking such specificity could not be the

basis of a contempt finding.      In the Show Cause Response Brief,

Wright argued the following:

             It is hornbook law that contempt lies only
          for failure to abide by an order's "definite
          terms as to the duties thereby imposed . . .
          and the command must be expressed rather
          than implied." Winn v. Winn, 218 Va. 8, 10,
          235 S.E.2d 307, 309 (1977)[.] Since no
          definite term of the [April o]rder requires
          [Betty] to have paid in cash on demand by
          [Larry], [Betty] has not violated any
          definite term of the [April o]rder.

                               . . . .

             The [April o]rder does not confer on
          [Larry] any right to unilaterally fix the
          form and time of payment. It does not
          address these subjects at all. Since the
          interlocutory [April o]rder sets no deadline
          and specifies no method of payment, under
          the rule of Winn, [Betty] cannot be in
          contempt simply because she has offered
          payment, before the [April o]rder is even
          final, by an alternative method of payment
          that reduces [Larry's] debt to her.




     7
       In fact, neither Wright nor Shebelskie made that argument
or an argument that Betty could not be held in contempt because
the April order was interlocutory. In response to the circuit
court's perceived mischaracterization of the argument,
Shebelskie, in his post-hearing letter to the circuit court,
expressly acknowledged that many interlocutory orders could
indeed be enforced by contempt.
                                   14
Because the April order was an interlocutory order that did not

contain express terms with regard to the total amount due, the

date payment was to be made, and the manner of payment, Wright

argued, it lacked the specificity required to be enforced by

contempt. 8

     Under well-established Virginia jurisprudence, contempt

only lies "'for disobedience of what is decreed, not for what

may be decreed.'"   Petrosinelli v. People for the Ethical

Treatment of Animals, Inc., 273 Va. 700, 706-07, 643 S.E.2d 151,

154 (2007) (quoting Taliaferro v. Horde, 22 Va. (1 Rand.) 242,

247 (1822)).   "'[B]efore a person may be held in contempt for

violating a court order, the order must be in definite terms as

to the duties thereby imposed upon him and the command must be

expressed rather than implied.'"     Id. at 707, 643 S.E.2d at 151

(quoting Winn, 218 Va. at 10, 235 S.E.2d at 309).    "[F]or a

proceeding in contempt to lie," there "'must be an express

command or prohibition' which has been violated."     Id. (quoting

French v. Pobst, 203 Va. 704, 710, 127 S.E.2d 137, 141 (1962)).

These principles arise from the recognition that the "'judicial

contempt power is a potent weapon.'"     Id. at 706, 643 S.E.2d at




     8
       At the August hearing and in the post-hearing letter,
Shebelskie likewise argued that "established law . . .
proscribes a finding of contempt unless an order has definite
terms as to the duties."
                                15
154 (quoting International Longshoremen's Ass'n v. Philadelphia

Marine Trade Ass'n, 389 U.S. 64, 76 (1967)).

     In Winn, the parties entered into a marital settlement

agreement in which the husband agreed to maintain for two years

an existing health insurance policy covering his wife, or a

similar policy containing comparable benefits. 218 Va. at 9,

235 S.E.2d at 308.   After the entry of the divorce decree that

incorporated the agreement, the husband maintained the existing

policy, but the insurer refused to cover the wife's medical

expenses because her divorce "had become final."       Id. (internal

quotation marks omitted).     She thus sought to hold the husband

in contempt for failing to comply with the terms of the divorce

decree.   Id.   The trial court agreed with the wife and held the

husband in contempt.    Id.

     On appeal, this Court reversed the trial court's judgment.

Id. at 10-11, 235 S.E.2d at 309.       We concluded that the husband

had not violated "a clearly defined duty imposed upon him by the

agreement and the decree" and thus was not in contempt.       Id.   We

explained:

              It may well be that [the parties] intended
           the husband's obligation to be absolute – if
           intervention of the divorce should have the
           effect of voiding the wife's coverage under
           the [existing] policy, it was his duty to
           procure other insurance guaranteeing her
           substantially the same benefits she had as
           his undivorced wife. But if this was the
           husband's duty, it was not expressed in

                                  16
            definite terms in the agreement, as
            incorporated into the divorce decree. If
            the duty existed at all, it arose only by
            implication.

Id.

       Similarly, in Petrosinelli, the Court held that an attorney

was not in contempt because the orders at issue did not contain

an "express command or prohibition." 273 Va. at 709, 643 S.E.2d

at 156 (internal quotation marks omitted).    There, the trial

court consolidated two cases for trial, but in three separate

orders denied motions by a defendant in the second action to

consolidate the cases for discovery.     Id. at 703, 643 S.E.2d at

153.    With knowledge that the plaintiff had scheduled the

deposition of a particular witness in the first action, the

defendant's attorney issued a subpoena to depose that witness in

the second action on the same date and time but at a different

location.    Id.   In response, the plaintiff filed a petition for

a rule to show cause in the second action as to why the

defendant's attorney should not be held in contempt for

violating the court's orders denying consolidation of the two

cases for discovery.     Id. at 705, 643 S.E.2d at 153.   Finding

that the attorney had violated at least one of its orders, the

trial court held the attorney in contempt.     Id. at 705-06, 643

S.E.2d at 154.




                                  17
     On appeal, this Court concluded that the three orders

denying consolidation of the two cases for discovery did not

contain "an express prohibition on the issuance of a subpoena to

[the witness] by [the defendant] or any other party."     Id. at

708, 643 S.E.2d at 156.   We further concluded that the orders

"did not expressly command or prohibit [the attorney] from

acting to depose a witness" and the attorney issued the subpoena

in only the second action.   Id.    Continuing, we explained that

          a duty that arises by implication cannot
          sustain a finding of contempt. If there was
          any prohibition upon [the attorney] against
          subpoenaing [the witness], such a duty was,
          at best, an implication from general remarks
          of the court . . . . [The attorney] was
          never explicitly prohibited by a court order
          from issuing the . . . subpoena. Mere
          implication of a duty cannot form the basis
          of a contempt judgment.

Id. at 709, 643 S.E.2d at 156 (citation omitted).    Thus, this

Court reversed the trial court's judgment.     Id.

     In the case now before us, the April order imposed several

express duties with regard to the closing on the sale of the

real property.   The order also directed Betty to pay the

attorney fees and costs associated with her motion to approve

the assignment of the Contract to her, including those incurred

for two prior hearings on the matter.    But the April order did

"not express[] in definite terms," Winn, 218 Va. at 10, 235

S.E.2d at 309, the total amount to be paid by Betty and


                                   18
"express[ly] command[ed]" only that Betty pay Larry "an

additional $12,500."    Petrosinelli, 273 Va. at 707, 643 S.E.2d

at 155 (internal quotation marks omitted).    The order also

failed to specify when Betty was to pay the undetermined amount,

and the order was not final.

     Irrespective of whether Wright was actually correct that

his client's obligation to pay a certain amount by a specific

date "ar[ose] by implication" and thus could not "sustain a

finding of contempt," Petrosinelli, 273 Va. at 709, 643 S.E.2d

at 156, we conclude that Wright "after reasonable inquiry, could

have formed a reasonable belief" that the arguments set forth in

the Show Cause Response Brief were "warranted by existing law"

governing contempt. 9   Gilmore, 259 Va. at 466, 537 S.E.2d at 435-

36; see also Winn, 218 Va. at 10, 235 S.E.2d at 309 ("If the

duty existed at all, it arose only by implication.");

Petrosinelli, 273 Va. at 707, 643 S.E.2d at 154 ("[T]here must

be an express command or prohibition which has been violated"

for contempt to lie) (internal quotation marks omitted).    By

misconstruing Wright's argument, the circuit court considered

     9
       In arguing that Wright knew what the April order required,
Larry raises several factual and circumstantial issues not
stated in the order itself. It is the violation of a court's
order, however, that is the proper subject of contempt, not
implications arising from other circumstances of the case. See
Petrosinelli, 273 Va. at 709, 643 S.E.2d at 156 (stating that a
court's contempt power encompasses the written and oral "orders,
commands and directions of the court") (internal quotation marks
omitted).
                                 19
"an irrelevant or improper factor" and arrived at the "erroneous

legal conclusion[]" that Wright's arguments were not warranted

by existing law.   Landrum, 282 Va. at 352, 717 S.E.2d at 137;

Lawlor, 285 Va. at 213, 738 S.E.2d at 861.    Thus, the court

abused its discretion by holding that Wright violated Code §

8.01-271.1.

                          III. CONCLUSION

     In sum, the circuit court abused its discretion by imposing

sanctions on Shebelskie and Wright pursuant to Code § 8.01-

271.1.   We will reverse the circuit court's judgment and dismiss

the rule to show cause.

                                             Reversed and dismissed.




                                20